t c memo united_states tax_court gregory g boree and melanie m boree petitioners v commissioner of internal revenue respondent docket no filed date david d aughtry and william e buchanan for petitioners brianna b taylor for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision relating to are whether petitioners’ income relating to their sale of real_property should be characterized as ordinary_income or capital_gain and whether petitioners are liable for a sec_6662 accuracy-related_penalty findings_of_fact greg boree and daniel dukes formed glen forest llc glen forest in date in november of that year glen forest purchased for approximately dollar_figure million big_number acres of land in baker county florida gf property to finance the purchase glen forest borrowed dollar_figure from perkins state bank in addition petitioners contributed to glen forest approximately dollar_figure that they had borrowed from their parents to reduce their costs relating to the transaction petitioners sold immediately after the closing of the transaction approximately acres of the gf property to eight purchasers in date glen forest sold one 10-acre lot of the gf property during glen forest sold approximately lots of the gf property began unless otherwise indicated all section references are to the internal_revenue_code in effect relating to the year in issue and all rule references are to the tax_court rules_of_practice and procedure most of the lots that glen forest sold between date and date comprised approximately acres of land the lots were sold for between approximately dollar_figure and dollar_figure per acre building ie at a cost of approximately dollar_figure an unpaved road and submitted to the baker county board_of commissioners board a conceptual map of west glen estates west glen estates was a planned residential development consisting of over lots glen forest subsequently applied for and received exemptions from certain baker county subdivision requirements these exemptions allowed glen forest to sell lots without completing interior roads or submitting plats to the board in glen forest executed a declaration of covenants conditions and restrictions of west glen estates declaration and created a homeowners_association to enforce the declaration and maintain the common area the declaration defined and consistently referred to glen forest as developer in addition it provided glen forest the right to designate at least one member of the board_of directors of the homeowners_association if developer holds for sale in the ordinary course of business at least five percent of the acreage in all phases of the property during glen forest sold approximately lots of the gf property in late the board adopted one-year moratoriums relating to permits for the development of nonplatted subdivisions the development of lots on a road running through the gf property and the development of subdivisions containing dirt roads during glen forest sold approximately lots in march of that year petitioners purchased mr dukes’ interest and as a result became the sole owners of glen forest the board in april adopted a requirement that roads on subdivisions be paved mr boree subsequently requested and the board denied an exception to that requirement in may glen forest submitted to the board a proposal that the gf property be rezoned as a planned unit development pud the proposed pud related to acres of the gf property consisted primarily of residential property and contained a commercial zone and an equestrian recreational facility mr boree and his representative attended several board meetings relating to the pud application during glen forest sold four lots in january of that year the board adopted a requirement that developers pave certain public roads leading to their subdivisions in april glen forest and adrian development at baker lllp adrian development entered into a purchase and sale agreement pursuant to which adrian development obtained an option to purchase most of the remaining gf property staff for the board recommended in june approval of glen forest’s proposed pud in september however glen forest withdrew its application and one lot was sold in january and the other three lots were sold between april and december instead requested non-pud zoning changes in date glen forest sold for approximately dollar_figure big_number acres of the gf property to adrian development adrian transaction on their form sec_1040 u s individual_income_tax_return relating to and petitioners reported adjusted_gross_income of dollar_figure dollar_figure and dollar_figure respectively petitioners indicated on their schedules c profit or loss from business relating to these years that mr boree’s principal business or profession was land investor in addition petitioners reported income from glen forest’s sales of lots in and as ordinary_income and deducted expenses relating to the gf property claiming cumulative net losses of over dollar_figure on their form_1040 petitioners indicated that mr boree’s occupation was real_estate_professional and reported long-term_capital_gain of dollar_figure relating to the adrian transaction respondent on date sent petitioners a notice_of_deficiency relating to respondent determined that petitioners’ gain relating to the adrian transaction did not qualify for capital_gain treatment petitioners had an during and glen forest did not engage in any significant activity unrelated to the gf property on their and form sec_1040 petitioners indicated that mr boree’s occupation was logger income_tax deficiency of dollar_figure and petitioners were liable for a dollar_figure sec_6662 accuracy-related_penalty on date petitioners while residing in florida filed a petition with the court opinion the term capital_asset excludes inventory and property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business see sec_1221 to determine whether an asset is a capital_asset the court analyzes the attendant facts and circumstances including factors such as the number extent continuity and substantiality of the sales and the extent of subdividing developing and advertising see 417_f2d_905 5th cir no specific factor or combination of factors is controlling see 526_f2d_409 5th cir in the court_of_appeals for the eleventh circuit to which this case is appealable frequency and substantiality of sales is oftentimes the most important factor because the presence of frequent sales ordinarily belies the we follow the relevant precedent of the court_of_appeals to which an appeal would lie see 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the eleventh circuit has adopted as binding decisions of the former court_of_appeals for the fifth circuit handed down on or prior to date see 661_f2d_1206 11th cir contention that property is being held ‘for investment’ rather than ‘for sale ’ see 615_f2d_171 5th cir prior to the adrian transaction petitioners engaged in real_estate development activities mr boree’s testimony to the contrary was not credible and was convincingly contradicted by the documentary_evidence petitioners consistently treated glen forest as a real_estate business and represented it as such to buyers of gf property the board and on their and tax returns glen forest subdivided the gf property built a road spent significant time and money on zoning activities and continued to pursue development activities after the board adopted the moratoriums and requirements moreover between and petitioners sold approximately lots comprising approximately acres of the gf property such sales made to customers in the ordinary course of business were frequent and substantial indeed petitioners’ actions from the time glen forest acquired the gf property through the date of the adrian transaction pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure accordingly glen forest sold over one-third of the gf property in these transactions ie excluding the approximately acres sold in date reflect their intent to develop the gf property and sell subdivided lots to customers petitioners’ intent did not change when they became the sole owners of glen forest in to the contrary petitioners continued to engage in significant sales and development activities reported their sales of lots in that year as ordinary_income deducted rather than capitalized expenses relating to their real_estate activities and did not segregate the property sold to adrian development from the rest of the gf property see 561_f2d_572 5th cir holding that the burden is on the taxpayer to establish that a portion of property_held_for_investment was segregated from property held in connection with a business accordingly petitioners’ income from the adrian transaction was ordinary see biedenharn realty co f 2d pincite frequent and substantial sales together with development activity will usually conclude the capital_gains issue against the taxpayer on their federal_income_tax return petitioners incorrectly reported capital_gain relating to the adrian transaction and understated their tax_liability by over dollar_figure an accuracy-related_penalty may be imposed with respect to an underpayment_of_tax that is the result of a substantial_understatement_of_income_tax see sec_6662 b pursuant to sec_6662 this understatement is substantial as it exceeds of the tax required to be shown on petitioners’ tax_return respondent bears and has met his burden of production relating to the penalty see sec_7491 116_tc_438 petitioners have not established reasonable_cause for the underpayment or that the return was prepared in good_faith see sec_6664 higbee v commissioner t c pincite accordingly we sustain respondent’s determination relating to the sec_6662 penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
